Per Curiam:
This is an appeal from the order of the circuit judge of the first circuit allowing an attorney’s fee of fifty dollars for services rendered the trustee in the collection of certain rents, as charged by the trustee in its annual accounts, the appellant claiming that the amount so paid should have been charged to and collected from the beneficiaries of said estate who were solely benefited *664by such collection. The record presented to this court is so incomplete and unsatisfactory as to render any decision upon the subject purely conjectural.
AcM & AcM for appellant.
B. L. Maros {Frear, Prosser, Anderson & Maros on the brief) for the trustee.
The appeal is therefore dismissed and the order appealed from is affirmed.